10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

-oOo-

UNITED STATES OF AMERICA, Case No.: 2:19-cr- GZ
ORDER FOR ISSUANCE OF
WRIT OF HABEAS CORPUS
AD PROSEQUENDUM FOR
VICTOR RODOLFO REYES, JR.
(ID#) 77938

Plaintiff,
VS.
VICTOR RODOLFO REYES, JR.,

Defendant.

Nee Nee Nee” Somer” Nene” \erere/ “eure” Neem! Some oenee/ \oneeee

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue out of
this Court, directing the production of the body of the said VICTOR RODOLFO REYES, JR.
before the United States District Court at Las Vegas, Nevada, on or about.

IA&AP Thurs 1O\2H lia ____, for arraignment and any further proceedings and

2:30 pm VCF 3D
from time to time and day to day thereafter until excused by the said Court.

DATED: October 15, 2019 2, a

UNITEY STATES MAGISTRATE JUDGE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

 

 

 

 

 

 

 

NICHOLAS A. TRUTANICH FILED . REGED
United States Attorney ———— ENTERED ——

District of Nevada COUNSEL/PARTIES OF RECORD
Nevada State Bar Number 13644

BRIAN WHANG OCT 15 2019
Assistant United States Attorney

501 Las Vegas Boulevard South CLERK US DISTRICT COURT

Suite 1100 DISTRICT OF NEVADA

Las Vegas, Nevada 89101 BY: DEPUTY

 

 

702-388-6336

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-o00-
UNITED STATES OF AMERICA, Case No. : 2:19-cr- a2 6 S
Plaintiff ) PETITION FOR WRIT OF HABEAS
, ) CORPUS AD PROSEQUENDUM FOR
) VICTOR RODOLFO REYES, JR.
VS. ) (ID#) 77938
VICTOR RODOLFO REYES, JR.,
)
)
Defendant. 3

 

The petition of the United States Attorney for the District of Nevada respectfully shows
that VICTOR RODOLFO REYES, JR. is cogimitted by due process of law in the custody of
the Warden, High Desert State Prison, Indian Springs, Nevada, that it is necessary that the said
VICTOR RODOLFO REYES, JR. be temporarily released under a Writ of Habeas Corpus Ad
Prosequendum so that the said VICTOR RODOLFO REYES, JR. may be present before the

United States District Court for the District of Nevada, Las Vegas, Nevada, on

IA&AP Thurs 10|Z4 | iA

, for arraignment and from time to time and day to da
2:30 pm VCF 3D y y

 

thereafter until excused by the said Court.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

That the presence of the said VICTOR RODOLFO REYES, JR. before the United

IARAP Thurs 10 244\\Q

States District Court on or about 2:30 pm VCF 3D

___, for arraignment and
from time to time and day to day thereafter until excused by the Court has been ordered by the
United States Magistrate or District Judge for the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, High Desert State Prison Indian
Springs, Nevada, and to the United States Marshal for the District of Nevada, commanding them
to produce the said VICTOR RODOLFO REYES, JR. before the United States District Court
on or about 330 p me 18 2H \iq ___, for arraignment and from time to time and
day to day thereafter, at such times and places as may be ordered and directed by the Court entitled
above, to appear before the Court, and when excused by the said Court, to be returned to the

custody of the Warden, High Desert State Prison, Indian Springs, Nevada.

DATED this 15" day of October, 2019

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

BRIAN WHANG
Assistant United States Attorn

 
